NUMBER 13-13-00138-CV

                   COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


A TRACT OF LAND CONTAINING
5.19 ACRES, BEING THE SOUTH
203.33 FEET OF THE WEST 1111.15
FEET OUT OF LOT 44-9 WEST ADDITION
TO SHARYLAND, HIDALGO COUNTY,
TEXAS; AND ONE (1) MOBILE HOME,                          Appellant,

                               v.

THE STATE OF TEXAS,                                      Appellee.


             On appeal from the 275th District Court
                   of Hidalgo County, Texas.



                  ORDER OF ABATEMENT
          Before Justices Garza, Benavides, and Perkes
                        Order Per Curiam
       This cause is before the Court because the court reporter, Dahlia Robledo, has

failed to timely file the reporter’s record.       Appellant’s counsel made a request for

preparation of the record on or about October 18, 2013. The reporter has previously

requested and received two extensions of time to file the record, granting the reporter

until April 1, 2014 to file the record. The reporter was notified that the court will not look

favorably upon any further extensions. To date, Robledo has not filed the reporter’s

record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned his appeal. If it

is determined that appellant has not abandoned his appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

                                               2
Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
15th day of May, 2014.




                                              3